
	
		II
		111th CONGRESS
		2d Session
		S. 3420
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2010
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide a temporary extension of certain programs, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Against Indebting our
			 Descendants through Fully Offset Relief (PAID FOR) Temporary Extension Act of
			 2010.
		2.Extension of
			 unemployment insurance provisions
			(a)In
			 general(1)Section 4007 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended—
					(A)by striking June 2,
			 2010 each place it appears and inserting July 7,
			 2010;
					(B)in the heading for subsection (b)(2),
			 by striking june 2,
			 2010 and inserting july 7, 2010; and
					(C)in subsection (b)(3), by striking
			 November 6, 2010 and inserting December 11,
			 2010.
					(2)Section 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph (1)(B), by striking
			 June 2, 2010 and inserting July 7, 2010;
					(B)in the heading for paragraph (2), by
			 striking june 2,
			 2010 and inserting july 7, 2010; and
					(C)in paragraph (3), by striking
			 December 7, 2010 and inserting January 11,
			 2011.
					(3)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by striking June 2,
			 2010 each place it appears and inserting July 7, 2010;
			 and
					(B)in subsection (c), by striking
			 November 6, 2010 and inserting December 11,
			 2010.
					(4)Section 5 of the Unemployment
			 Compensation Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is
			 amended by striking November 6, 2010 and inserting
			 December 11, 2010.
				(b)FundingSection
			 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26
			 U.S.C. 3304 note) is amended—
				(1)in subparagraph (D), by striking
			 and at the end; and
				(2)by inserting after
			 subparagraph (E) the following:
					
						(F)the amendments
				made by section 2(a)(1) of the Protecting
				Against Indebting our Descendants through Fully Offset Relief (PAID FOR)
				Temporary Extension Act of 2010;
				and
						.
				(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the enactment of the Continuing Extension Act of 2010 (Public Law
			 111–157).
			3.Extension and improvement of premium
			 assistance for COBRA benefits
			(a)Extension of
			 eligibility periodSubsection (a)(3)(A) of section 3001 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5), as amended by section 3(a) of the Continuing Extension Act of 2010
			 (Public Law 111–157), is amended by striking May 31, 2010 and
			 inserting June 30, 2010.
			(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the provisions of section 3001 of division B of the American
			 Recovery and Reinvestment Act of 2009.
			4.Increase in the Medicare physician payment
			 updateParagraph (10) of
			 section 1848(d) of the Social Security Act, as added by section 1011(a) of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118) and as
			 amended by section 5 of the Temporary Extension Act of 2010 (Public Law
			 111–144) and section 4 of the Continuing Extension Act of 2010 (Public Law
			 111–157), is amended—
			(1)in subparagraph (A), by striking May
			 31, 2010 and inserting June 30, 2010; and
			(2)in subparagraph (B), by striking
			 June 1, 2010 and inserting July 1, 2010.
			5.Extension of use of 2009 poverty
			 guidelinesSection 1012 of the
			 Department of Defense Appropriations Act, 2010 (Public Law 111–118), as amended
			 by section 6 of the Continuing Extension Act of 2010 (Public Law 111–157), is
			 amended by striking May 31, 2010 and inserting June 30,
			 2010.
		6.Extension of national flood insurance
			 program
			(a)ExtensionSection 129 of the Continuing
			 Appropriations Resolution, 2010 (Public Law 111–68), as amended by section 7 of
			 the Continuing Extension Act of 2010 (Public Law 111–157), is amended by
			 striking by substituting and all that follows through the period
			 at the end and inserting by substituting June 30, 2010, for the date
			 specified in each such section..
			(b)Effective
			 dateThe amendments made by
			 subsection (a) shall be considered to have taken effect on February 28,
			 2010.
			7.Extension of
			 small business loan guarantee program
			(a)AppropriationThere
			 is appropriated, out of any funds in the Treasury not otherwise appropriated,
			 $60,000,000, for an additional amount for Small Business
			 Administration—Business Loans Program Account, to remain available
			 until expended, for the cost of fee reductions and eliminations under section
			 501 of division A of the American Recovery and Reinvestment Act of 2009 (Public
			 Law 111–5; 123 Stat. 151) and loan guarantees under section 502 of division A
			 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 152), as amended by this section: Provided, That such
			 costs shall be as defined in section 502 of the Congressional Budget Act of
			 1974.
			(b)Extension of
			 sunset dateSection 502(f) of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 153) is amended by striking May 31, 2010 and
			 inserting June 30, 2010.
			8.Use of stimulus funds
			 to offset spendingThe
			 unobligated balance of each amount appropriated or made available under the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) (other than
			 under title X of division A of such Act) is rescinded pro rata such that the
			 aggregate amount of such rescissions equals $13,000,000,000 in order to offset
			 the net increase in spending resulting from the provisions of, and amendments
			 made by, sections 2 through 7. The Director of the Office of Management and
			 Budget shall report to each congressional committee the amounts so rescinded
			 within the jurisdiction of such committee.
		9.Determination of budgetary effects
			(a)In generalThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			(b)Emergency
			 Designation for Congressional EnforcementThis Act, with the
			 exception of section 4, is designated as an emergency for purposes of
			 pay-as-you-go principles. In the Senate, this Act is designated as an emergency
			 requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the
			 concurrent resolution on the budget for fiscal year 2010.
			(c)Emergency
			 Designation for Statutory PAYGOThis Act, with the exception of
			 section 4, is designated as an emergency requirement pursuant to section 4(g)
			 of the Statutory Pay-As-You-Go Act of 2010 (Public Law 111–139; 2 U.S.C.
			 933(g)).
			
